Order entered November 29, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00492-CR

                       GILBERT MARTINEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-75492-V

                                      ORDER

      Before the Court is appellant’s November 18, 2022 second motion to extend

the time to file his brief. We GRANT the motion and ORDER appellant’s brief

filed by December 16, 2022. If appellant fails to file his brief by December 16,

2022, the Court may abate this case for a hearing in the trial court to determine

why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   LANA MYERS
                                                    JUSTICE